Exhibit 10.3

 

[g186221gfi001.jpg]

 

Northwest Airlines, Inc.

Department A1180

2700 Lone Oak Parkway

Eagan, MN  55121

 

June 16, 2008

 

Mr. Neal S. Cohen

4970 Meadville

Greenwood, MN  55331

 

Mr. Cohen,

 

This letter is in response to your request that Northwest Airlines, Inc.
(“Northwest”) provide you with a limited waiver to your obligations set forth in
Section 6(b) of the Management Compensation Agreement dated as of May 2, 2005
between you and Northwest (the “Agreement”), pursuant to which you agreed not to
become an employee, consultant, officer, partner or director of any air carrier
that competes with Northwest or any of its affiliates for a period of one year
following the termination of your employment with Northwest.  You have requested
that the limited waiver permit you to provide advice to Seabury Group LLC
related to their engagement with Midwest Airlines.

 

This will confirm that Northwest hereby grants to you a limited waiver of the
non-compete provision set forth in Section 6(b) of your Agreement to permit you
to provide advice to Seabury Group LLC related to their engagement with Midwest
Airlines so long as you remain in full compliance with all of the other terms
and conditions of your Agreement and that certain Letter Agreement between you
and Northwest dated as of May 13, 2008.

 

Sincerely,

 

/s/ David M. Davis

 

 

David M. Davis

 

--------------------------------------------------------------------------------